Citation Nr: 9933410	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  95 27 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder, 
claimed to be due to exposure to ionizing radiation during 
service.  

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
diabetes mellitus, with peripheral neuropathy, and a 
cardiovascular disorder, claimed to have been incurred or 
aggravated as a result of VA medical treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from October 1950 to 
July 1954.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  The present case as it concerns the 
claim for service connection for a thyroid disorder arises 
from a March 1994 rating action, with which the veteran 
disagreed in August 1994.  A statement of the case was issued 
in September 1994, and the veteran's appeal in this regard 
was perfected in October 1994, upon the receipt at the RO of 
a VA Form 9 (Appeal to Board of Veterans' Appeals).  

The matter concerning entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151, arises from an August 1996 
rating action.  The veteran expressed his disagreement with 
that decision through a statement received from his 
representative in February 1997.  A statement of the case was 
issued in March 1997, and this appeal was perfected in April 
1997, when the RO received another VA Form 9.  Thereafter, a 
number of supplemental statements of the case were issued, 
and in April 1999, the veteran appeared at a hearing 
conducted at the RO by the undersigned.  The case has since 
been transferred to the Board in Washington, DC.   




FINDINGS OF FACT

1.  The presence of a thyroid disorder has not been medically 
demonstrated.  

2.  The veteran's assertion that he has a thyroid disorder 
which is related to service, and, in particular, is related 
to exposure to ionizing radiation during service, is not 
supported by any competent evidence that would render the 
claim for service connection for that disability plausible 
under the law.

3.  The veteran has been diagnosed to have diabetes mellitus, 
peripheral neuropathy, and a cardiovascular disorder.  

4.  A private physician has suggested that a failure by VA 
physicians to diagnose and/or properly treat the veteran's 
diabetes, resulted in an aggravation of that condition, as 
well as the onset of peripheral neuropathy, and a heart 
disability.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well grounded claim for 
service connection for a thyroid disorder.  38 U.S.C.A. § 
5107 (West 1991).

2.  The veteran has submitted a well-grounded claim for 
entitlement to benefits under 38 U.S.C.A. § 1151 for diabetes 
mellitus, with peripheral neuropathy, and a cardiovascular 
disorder, claimed to have been incurred or aggravated as a 
result of VA medical treatment.  38 U.S.C.A. § 5107(a) (West 
1991).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Thyroid Disorder

In this case, the veteran essentially contends that his 
documented exposure to ionizing radiation during service, as 
a consequence of his participation in nuclear weapons tests, 
has resulted in the onset of a thyroid disorder.  

The veteran's contentions notwithstanding, it must be 
determined, as an initial matter, whether he has presented a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  If he has not, the claim 
must fail and there is no further duty to assist in its 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the Court of Appeals for the Federal Circuit, in its decision 
in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997).  That 
decision upheld the earlier decision of the Court of Appeals 
for Veterans Claims which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  
The United States Supreme Court declined to review that case.  
Epps v. West, 118 S. Ct. 2348 (1998).

In order to show that a claim for service connection is well-
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  See Elkins 
v. West, 12 Vet.App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table), and Epps, supra.  "Although 
the claim need not be conclusive, the statute [38 U.S.C.A. 
§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links the current 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. 
App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Under applicable law and regulation, service connection may 
be granted for disability resulting from disease or injury 
which was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  With regard to a claim for 
service connection based on exposure to ionizing radiation 
during service, the Court of Appeals for Veterans Claims and 
the Federal Circuit Court have noted that there are three 
ways in which a veteran may establish service connection for 
disability which he or she believes was caused by ionizing 
radiation.  First, under 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), a veteran who participated onsite in testing 
involving the detonation of nuclear weapons, or participated 
in the post-World War II occupation or other duty in 
Hiroshima or Nagasaki, Japan, in 1945-1946, or was interned 
as a prisoner of war in Japan with opportunity for exposure 
to ionizing radiation, and who later contracts one of 15 
listed types of cancer will be granted service connection.  
Second, under 38 C.F.R. § 3.311, a veteran who meets certain 
specified conditions may be granted service connection for 
one of 24 disorders (radiogenic diseases) listed therein.  
Third, where evidence is presented which traces causation of 
the claimed disability to a condition or event during 
service, direct service connection can be established under 
38 U.S.C.A. §§ 1110, 1131, and 38 C.F.R. § 3.303.  See Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).  See also McGuire v. West, 11 Vet.App. 274 
(1998).

In addition, when it is determined that a veteran was exposed 
to ionizing radiation as claimed, and the veteran 
subsequently develops a radiogenic disease, the claim, before 
its adjudication, shall be referred to the Under Secretary 
for Benefits for consideration as to whether the disease 
resulted from exposure to ionizing radiation in service.  If, 
however, it is determined that the veteran was not exposed to 
ionizing radiation as claimed, or that he did not develop a 
radiogenic disease, or it did not become manifest within 
applicable periods, it shall not be determined that the 
disease resulted from exposure to ionizing radiation under 
such circumstances, pursuant to 38 C.F.R. § 3.311(b)(1), (2), 
(5), and 38 C.F.R. § 3.311(c).  

In this case, despite evidence demonstrating the veteran was 
present at nuclear weapons testing and that certain thyroid 
diseases may be considered diseases specific to radiation 
exposed veterans, and/or radiogenic diseases, a fundamental 
requirement for establishing a well grounded claim has not 
been met.  There is no medical evidence of record reflecting 
the veteran currently has a thyroid disorder, nor any 
identified source from which such evidence could be obtained.  
(There is one 1993 private medical record associated with the 
claims files, wherein it was noted that the veteran had a 
tender thyroid, but it must be observed that no actual 
thyroid disability was diagnosed, and no such disability has 
been diagnosed since that time.)  In the absence of medical 
evidence showing the current presence of the claimed 
condition, the veteran has failed to satisfy the threshold 
requirement for a well-grounded claim for service connection 
for that disability, as set out in the judicial precedent in 
Caluza, supra, and as imposed by 38 U.S.C.A. § 5107(a) (West 
1991).  In view of this, there is no duty to assist the 
veteran further in the development of his claim, and the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14 (1993), Grivois v. Brown, 6 Vet.App. 136 
(1994).  As claims that are not well grounded do not present 
a question of fact or law over which the Board has 
jurisdiction, the claim for service connection for a thyroid 
disorder must be denied.  

As to the veteran's personal belief in his entitlement to 
service connection, as indicated above, when the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis require such 
expertise.  The Board does not doubt the sincerity of the 
veteran's belief in the validity of his contentions, and it 
is well established that he participated in the testing of 
nuclear weapons while in service.  That, however, is not 
dispositive of this aspect of his appeal, since he does not 
meet the burden of presenting evidence of a well-grounded 
claim merely by presenting his own testimony that he has the 
disability for which he seeks benefits.  This is because, as 
a lay person, he is not competent to offer medical opinions.  
See Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 
10 Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (1998), cert. 
denied, 119 S. Ct. 404 (1998).  See also Espiritu, supra; 
Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit, supra.  As 
stated above, since there is no medical evidence showing that 
the veteran has a thyroid disorder, his claim for service 
connection for that disability is not well grounded, and must 
be denied.  


Benefits Under 38 U.S.C.A. § 1151

Pursuant to 38 U.S.C.A. § 1151, when a veteran suffers injury 
or aggravation of an injury as a result of VA hospitalization 
or medical or surgical treatment, not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See also 
38 C.F.R. §§ 3.358(a), 3.800(a) (1998).

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).  
Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(2).

Further, the additional disability or death must actually 
result from VA hospitalization or medical or surgical 
treatment and not be merely coincidental therewith.  In the 
absence of evidence satisfying this causation requirement, 
the mere fact that aggravation occurred will not suffice to 
make the additional disability or death compensable.  
38 C.F.R. § 3.358(c)(1), (2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Appeals for Veterans Claims, in 
the case of Gardner v. Derwinski, 1 Vet.App. 584 (1991).  
That decision was affirmed by both the United States Court of 
Appeals for the Federal Circuit, in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and the United States Supreme Court, 
in Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the Gardner decision was issued by the Court 
of Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1998).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the claim herein was filed before October 1997, it must 
be adjudicated in accord with the earlier version of 
38 U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence would be required in order for this claim to be 
granted.

Having set out the applicable law with respect to benefits 
awarded under the provisions of 38 U.S.C.A. § 1151 above, it 
must also be noted that a claimant seeking benefits under any 
law administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West,
118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  Thus, the threshold question for any claim, 
including one filed under the provisions of 38 U.S.C.A. 
§ 1151, is whether the claimant has presented a well-grounded 
claim.  See Elkins v. West, 12 Vet.App. 209, 213 (1999) (en 
banc), citing Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table), and Epps, 
supra.

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well-
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet.App. 
609 (1992).  The evidence the claimant provides must be 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Lathan v. Brown, 7 
Vet.App. 359 (1995).  Where the determinative issue is 
factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing other service connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and
(3) medical evidence of a nexus (i.e., a link or a 
connection) between the asserted injury or disease and the 
current disability.  In addition, the Court has determined 
that an appellant's claim would also generally be well 
grounded, with respect to the continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b), if he or she submitted 
evidence of each of the following:  (a) evidence that a 
condition was "noted" during his/her VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and
(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-
hospitalization/treatment symptomatology.  See Jones v. West, 
12 Vet.App. 460 (1999).  Thus, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by medical 
evidence of additional disability that resulted from 
hospitalization, or from medical or surgical treatment, 
provided by VA.  

The veteran's contentions with respect to his claim for 
benefits under 38 U.S.C.A. § 1151, appear to be that VA 
physicians who have treated him over the years, failed to 
timely diagnose the onset of his diabetes.  Therefore, the 
condition went untreated for a period of time, and as a 
consequence of that neglect, the condition progressed, 
resulting in the onset of peripheral neuropathy, and a 
disability of the heart for which he should be compensated.  
The veteran has also appears to argue that in 1992, the VA 
erroneously determined that he was not eligible for treatment 
of his diabetes, and that during the ensuing period when it 
went untreated, the condition (including the peripheral 
neuropathy and heart disorder) worsened.  

In support of his contentions, the veteran submitted a March 
1996 statement from a private physician, Green B. Neal, MD.  
In that statement, Dr. Neal indicated that the veteran had 
been his patient for "some seven years."  He also wrote 
that he was convinced that the veteran's diabetes was due to 
the veteran's exposure to ionizing radiation, and that the 
sequela of the diabetes included peripheral neuropathy and 
heart disease.  Dr. Neal went on to relate that he gave the 
veteran two prescriptions for diabetes, (one apparently a 
medication, and the other for a device to read the level of 
one's blood sugar), and suggested that the veteran have these 
prescriptions filled at the VA hospital.  It was his 
understanding that at the VA hospital, the veteran was given 
a 7 day supply of the prescription medication, and advised to 
return to see if he was eligible for VA treatment.  Upon the 
veteran's return to the VA hospital, which Dr. Neal 
understood to be in December 1992, the veteran, Dr. Neal 
reports, was advised that he was not eligible for treatment, 
and would not be treated.  

Dr. Neal continued that it was his understanding that the 
veteran then attempted for several months to obtain VA 
treatment for his diabetes, during which time a VA physician 
admitted to the veteran to have misdiagnosed the veteran by 
mistakenly attributing the veteran's symptoms of peripheral 
neuropathy to a bone disease.  At this point, Dr. Neal 
explained, the veteran was apparently then treated for his 
diabetes, but after two months was dismissed, with 
instructions not to return to the VA for further treatment, 
and to obtain any needed medication from a private source.  

Next, Dr. Neal discussed the veteran's attempt to convince VA 
personnel that he (the veteran) was eligible for VA 
treatment, which was followed by a paragraph in which Dr. 
Neal expressed, for reasons that were unstated, his amazement 
that a VA physician had advised the veteran in the mid-
1980's, that the veteran was a borderline diabetic, and to 
keep on a diet.  Dr. Neal was also amazed, for reasons that 
he did not specify, that the veteran went to various clinics 
at the VA hospital where "numerous tests" were conducted.  

In any case, Dr. Neal opined that the veteran "fell through 
the cracks in the VA Hospital System," concluding that, 

The failure of treatment of [the veteran's] 
diabetes led to further complications of his heart 
disease, lipid abnormalities caused by uncontrolled 
diabetes, leading to increased atheromatous 
changes, leading to his myocardial infarction.  It 
is true that he had other risk factors at the time 
including male sex and history of cigarette smoking 
which also contributed to the development of his 
heart disease, but I believe had his diabetes been 
diagnosed earlier, efforts to control his lipid 
disorder could have been undertaken and he probably 
would have had a different course of his disease.  

Although the chain of Dr. Neal's logic is somewhat obscure, 
he is apparently of the opinion that those VA physicians 
treating the veteran over the years, should have discovered 
the veteran's diabetes sooner than they did, and that once 
discovered, the regimen of treatment by these VA doctors 
should have either been different, or continued, and failing 
that, the veteran's course was made worse.  Construing his 
opinion as such, we conclude that the veteran's claim for 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151, 
contended to have been incurred or aggravated by the 
treatment of VA medical personnel is well grounded.  

ORDER

Service connection for a thyroid disorder, claimed to be due 
to exposure to ionizing radiation during service is denied.  

To the extent that the veteran's claim of entitlement to 
benefits under 38 U.S.C.A. § 1151 for diabetes mellitus, with 
peripheral neuropathy, and a cardiovascular disorder is well 
grounded, thereby giving rise to a duty to assist in its 
development, the appeal is granted.


REMAND

As set forth above, the logic behind the opinion that Dr. 
Neal provided, that somehow the veteran was not properly 
treated by the VA, and that this led to a worsening of his 
diabetes, is not clear.  In Dr. Neal's statement, he first 
discusses a situation that involved a question of the 
veteran's eligibility for VA medical treatment.  In this 
regard, however, it must be observed that an adjudicative 
determination that an individual is not eligible to receive 
VA medical care, is not VA medical treatment, as contemplated 
by 38 U.S.C.A. § 1151.  See Jimison v. West, ___Vet.App. ___, 
No. 98-551, slip op. at 4-5 (October 1, 1999).  In any case, 
Dr. Neal then relates the veteran's contention that a VA 
doctor admitted sometime after December 1992, to having 
misdiagnosed the veteran, and that the veteran received some 
care for his diabetes for at least 2 months.  Next, he goes 
on to discuss the veteran's various referrals by VA 
physicians to VA medical clinics, which apparently occurred 
during the 1980's.  Based on this sequence, he then offers a 
mixed conclusion, appearing to argue that it was the failure 
to treat the veteran's diabetes that led to additional 
disability, but finished by indicating it was the failure to 
render an earlier diagnosis of the disability that resulted 
in additional disability.  Since it is unclear whether Dr. 
Neal's comments regarding the failure to treat the veteran, 
refer to the consequences of the conclusion that the veteran 
was ineligible for treatment, or to a failure to timely 
diagnose diabetes, it is the Board's view that he should be 
given an opportunity to clarify his remarks.  

At the same time, the RO should also seek an opinion from a 
VA physician that itself addresses the fundamental questions 
raised by the veteran's current claim; i.e., when did the 
veteran first manifest diabetes; and was appropriate care 
rendered in that regard.  [In making a request such as this, 
the Board is aware that it is no less difficult for a 
physician to interpret legal standards than it is for an 
attorney or judge to interpret medical findings.  In our 
efforts at compliance with the law governing veteran's 
claims, we are acutely aware that even the United States 
Court of Appeals for Veterans Claims has acknowledged that 
the Court's word parsing in some of its cases has created an 
unclear picture for ascertaining what degree of certainty is 
necessary in a medical opinion in order to establish a 
plausible medical connection between symptoms and a 
disability.  See, for example, Bloom v. West, 12 Vet.App. 185 
(1999) where it was held that: "By using the term 'could,' 
without supporting clinical data or other rationale, [a 
physician's] opinion simply is too speculative in order to 
provide the degree of certainty required for medical nexus 
evidence."  Also, in Tirpak v. Derwinski, 2 Vet.App. 609, 
610-11 (1992) the Court held that a doctor's opinion that the 
veteran's service-connected condition may or may not have 
contributed to his cause of death was inadequate.]

In any event, in view of the circumstances described above, 
this case is being remanded to the RO for the following 
action:

1.  After obtaining any appropriate authorization, 
the RO should contact Green B. Neal, MD., 1415 
Barnwell St. Colombia, South Carolina 29201, and 
ask him to further explain his views as expressed 
in the statement he wrote dated March 1, 1996.  In 
particular, he should be asked to specify when the 
veteran first developed diabetes, when he first 
developed peripheral neuropathy, and when he first 
developed heart disease.  He should also be asked 
to specify what treatment is appropriate upon the 
onset of these disorders, and identify the 
consequences likely to occur if such treatment is 
not provided.  Furthermore, he should be asked to 
state whether he is of the opinion that VA medical 
personnel misdiagnosed the veteran, rendered a late 
diagnosis of the veteran's diabetes, and/or 
provided improper treatment of the veteran's 
diabetes, (other than concluding that the veteran 
was not eligible for VA treatment of his diabetes).  
If Dr.Neal believes the veteran was misdiagnosed, 
he should set forth when the misdiagnosis occurred, 
and the specific consequences of that misdiagnosis.  
Similarly, if he believes the veteran was provided 
improper treatment, he should state when that 
improper treatment was provided, the specific 
nature of that improper treatment, and the specific 
consequences of that improper treatment.  In all 
cases, he should be requested to provide the basis 
for his opinions.

2.  Next, the RO should refer copies of all of the 
veteran's medical records associated with the 
claims file, including copies of all opinions 
obtained from Dr. Neal, to a VA physician 
knowledgeable in the treatment of diabetes.  This 
physician should review these documents, including 
this Remand, make a notation that such review took 
place, and provide a typewritten report in which is 
set forth an opinion as to when the veteran first 
developed diabetes, and any period of time when the 
veteran was considered eligible for VA treatment 
for diabetes.  He or she should also identify any 
other of the veteran's disabilities that are 
considered to be a consequence of his diabetes, as 
for instance peripheral neuropathy or heart 
disease.  Then, mindful that a determination that 
an individual is not eligible to receive VA medical 
care, is not VA medical treatment for purposes of 
claims under 38 U.S.C.A. § 1151, this physician 
should offer an opinion as to whether it is at 
least as likely as not that as a consequence of the 
treatment the veteran received from the VA, his 
diabetic condition became worse, and/or the veteran 
incurred the disabilities considered to be a 
consequence of his diabetes, and/or the 
disabilities considered to be a consequence of the 
veteran's diabetes became worse.  A complete 
rationale for any opinion offered should be set 
forth in the report provided, together with 
citation to appropriate supporting records.  In the 
event a current examination of the veteran is 
deemed warranted, that should be arranged, 
although, if the veteran fails to report for such 
an examination, the requested opinions based on the 
available records should, nevertheless, still be 
provided.

3.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete (for example, if any requested opinions 
are not provided), appropriate corrective action 
should be taken.  

4.  Thereafter, the RO should enter its decision 
concerning the veteran's claim for entitlement to 
benefits under 38 U.S.C.A. § 1151 for diabetes 
mellitus, with peripheral neuropathy, and a 
cardiovascular disorder, claimed to have been 
incurred or aggravated as a result of VA medical 
treatment.  If the decision is adverse to the 
veteran, the RO should issue a supplemental 
statement of the case to the veteran and his 
representative, both of whom should be given a 
reasonable opportunity to respond before the case 
is returned to the Board for further review. 

No action is required of the veteran unless he receives 
further notice, although he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals








